Citation Nr: 1024980	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II 
(with diabetic nephropathy, diabetic retinopathy with psedophakia 
and erectile dysfunction), currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active service from July 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
By that rating action, the RO, in part, continued a 20 percent 
evaluation assigned to the service-connected diabetes mellitus 
type II (with diabetic nephropathy, diabetic retinopathy with 
psedophakia and erectile dysfunction).  The Veteran appealed the 
RO's June 2005 rating action to the Board. 

In December 2008, the Board remanded the increased evaluation 
claim on appeal to the RO for additional development, to include 
scheduling the Veteran for a VA  examination to determine the 
current severity of the service-connected diabetes mellitus.  
This examination was conducted in March 2010.  A copy of the 
examination report is contained in the claims file.  

As noted previously by the Board in the Introduction 
section of its December 2008 remand, the issue of whether 
clear and unmistakable error (CUE) was committed in a 
December 2004 rating action, wherein the RO failed to 
assign separate evaluations for diabetic neuropathy and 
erectile dysfunction has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-
connected diabetes mellitus, type II (with diabetic nephropathy, 
diabetic retinopathy with psedophakia and erectile dysfunction), 
has not required a regulation of activities.




CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 percent 
for diabetes mellitus, type II (with diabetic nephropathy, 
diabetic retinopathy with psedophakia and erectile dysfunction), 
and erectile dysfunction), have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased rating 
claim required that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2). Vazquez- Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements were not disturbed by the Federal Circuit's decision.

The United States Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice was presumed 
prejudicial and must result in reversal unless VA showed that the 
error did not affect the essential fairness of the adjudication 
by demonstrating that the essential purpose of the notice was not 
frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  
However, the United States. Supreme Court reversed that decision 
based upon a finding that the Federal Circuit's framework for 
harmless-error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 
1696, 1699 (2009). The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
VCAA notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.
Here, neither the Veteran nor his representative has identified 
any deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the Veteran 
resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with the 
analysis for determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where there 
is a defect in the content of VCAA notice, it may be established 
that such error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the notice 
was not frustrated.  See Sanders, 487 F.3d at 889. Such a showing 
may be made by demonstrating, for example, (1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.

Actual knowledge may be established by statements or actions by 
the claimant or the claimant's representative demonstrating an 
awareness of what is necessary to substantiate his or her claim.  
Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, consideration 
should also be given to whether the post- adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final  Agency adjudication of the claim 
served to render any pre- adjudicatory VCAA notice errors non-
prejudicial.  Id. at 46.

A pre-adjudication July 2004 letter informed the Veteran as to 
what evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran obtain in order to substantiate his 
increased evaluation claim on appeal.

In a December 2008 letter, VA notified the Veteran that he should 
submit evidence showing that his diabetes mellitus had worsened 
in severity.  He was also told that he could substantiate the 
claim with names, addresses and dates of treatment of all medical 
providers (both private and VA) from whom he had received 
treatment from for his diabetes mellitus.  He was also instructed 
that a statement from other individuals who were able to describe 
from their own knowledge and personal observations the manner in 
which the Veteran's disability had worsened may be helpful in 
proving his claim.  He was informed that ratings were assigned 
using the rating schedule and he was referred to that schedule.  
This essentially informed him of the use of diagnostic codes.  He 
was also given examples of the evidence that could substantiate 
the claim.

The increased evaluation claim on appeal was subsequently 
readjudicated after providing the Veteran with an opportunity to 
respond to the July 2004 and December 2008 notice letters.  Any 
timing deficiency was thereby cured.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies in VCAA 
notice are cured by readjudication in a supplemental statement of 
the case).

Accordingly, the Board finds that VA satisfied its duty to notify 
under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).

In addressing whether VA satisfied its duty to assist the Veteran 
with respect to his increased evaluation claim on appeal, the 
Board notes that pertinent private and VA treatment and 
examination records from all relevant sources identified by him, 
and for which he authorized VA to request, have been associated 
with the claims folder.  38 U.S.C.A. § 5103A.

In addition, the Veteran was provided VA examinations in February 
2005 and, pursuant to the Board's December 2008 remand 
directives, March 2010.  Copies of these VA examination reports 
have been associated with the claims file. There is no indication 
that his service-connected diabetes mellitus has worsened since 
the March 2010 VA examination.  Therefore, an additional 
examination is not required. See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As such, there is no further action to be undertaken to comply 
with the provisions of the VCAA.  VA has satisfied its duty to 
inform and assist the Veteran at every stage in this case; at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999); but see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (regarding staged ratings in 
cases where service connection had previously been established, 
such as in the Veteran's case).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 20 percent is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

III.  Analysis

The Veteran contends that his service-connected diabetes mellitus 
is more severely disabling than that reflected by the currently 
assigned 20 percent evaluation, primarily due to the regulation 
of activities caused by this disability.  

The Board finds that because the preponderance of the competent 
and probative medical evidence of record does not show that there 
are specific restrictions or regulation of activities due to the 
service-connected diabetes, the claim will be denied.  The Board 
is aware of a September 2005 statement from the Veteran's 
previous employer, wherein it was reported that the Veteran had 
been placed on the day shift in order to regulate his activities 
and help manage his diabetes.  The Veteran was offered an early 
retirement with an option of working part-time.  (See September 
2005 statement, prepared by [redacted]., [redacted], [redacted]
[redacted]'s Office).  

The above-cited employer's statement is contrary to the medical 
evidence of record, which clearly shows that the Veteran's 
diabetes mellitus has not required restriction of activities.  
The voluminous private and VA medical evidence of record clearly 
shows that the Veteran is insulin dependent, is on a low-
carbohydrate diet and has been prescribed exercise.  (See 
treatment reports, dated from February 2002 to October 2003 and 
October 2005, prepared by Diabetes and Endocrine Center of 
Cleveland, Inc).  A March 2010 VA examiner specifically stated, 
after a review of the entire claims file, to include the above-
cited employer's statement, that there were no written 
restrictions with activities or functional impairment in his 
occupational or recreational activities as a result of his 
diabetes mellitus.  On the contrary, the March 2010 VA examiner 
noted that the Veteran's treating physicians had instructed him 
to increase exercise and decrease weight.  In fact, during the 
examination, the Veteran stated that he kept busy, had no 
functional limitations and was employed on a part-time basis at a 
local fire department.  

The Board finds that the Veteran's increased rating claim must be 
denied.  There is no medical evidence showing that the Veteran's 
service-connected diabetes mellitus requires regulation of 
activities, as defined in the applicable regulation.  The Board 
also notes that ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year, or twice a month visits to 
a diabetic care provider, have not been shown. See e.g., March 
2010 VA examination report.  Accordingly, as there is no evidence 
that the Veteran's diabetes has required restriction of 
activities at any time during the rating period on appeal, the 
Board concludes that his symptoms more closely approximates the 
criteria for the currently assigned 20 percent evaluation.

The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).  However, 
service connection is already currently in effect for 
disabilities that include peripheral neuropathy of the upper and 
lower extremities as secondary to the Veteran's diabetes 
mellitus, and the Veteran is receiving special monthly 
compensation under 38 U.S.C.A. § 1114(k) (West 2002) on account 
of loss of use of a creative organ.  Furthermore, VA has 
determined that hypertension is not related to the Veteran's 
diabetes mellitus.  (See June 2005 rating decision).

In short, the Board finds that the evidence demonstrates symptoms 
consistent with a 20 percent rating, and the preponderance of the 
evidence is against an increased evaluation in excess of 20 
percent for diabetes mellitus.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences; for example, he is competent to 
report that he experiences weakness or lethargy as a result of 
his diabetes.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board finds the Veteran to be not credible in his reports of 
the symptoms he experiences, such as having experienced a 
restriction in activities as a result of his service-connected 
diabetes mellitus.  As noted above, a March 2010 VA examination 
report shows that the Veteran reported having no functional 
limitations as a result of his diabetes mellitus.  

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

IV.  Hart Considerations

Overall, the Board finds that there is no basis for a staged 
rating pursuant to Hart for the service-connected diabetes 
mellitus at any point during the appeal period. Rather, the 
symptomatology reflected in the above-cited private and VA 
medical evidence submitted during the pendency of the appeal has 
been essentially consistent and fully contemplated by the 
assigned 20 percent disability rating.

V.  Extraschedular Considerations 

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected diabetes mellitus is not so 
unusual or exceptional in nature as to render his schedular 
rating inadequate.  The Veteran's disability has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by his 
disability. The evidence does not reflect that the Veteran's 
diabetes mellitus, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  As noted previously herein, 
the Veteran has reported being employed part-time at a local fire 
department.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

An increased evaluation in excess of 20 percent for diabetes 
mellitus, type II (with diabetic nephropathy, diabetic 
retinopathy with psedophakia and erectile dysfunction), is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


